                                    1 Dominick R. Welch (SBN 311096)
                                      WELCH LAW FIRM
                                    2 300 Harding Boulevard, Suite 109
                                      Roseville, CA 95678
                                    3 Telephone: (916) 865-4149
                                      Facsimile: (916) 865-4267
                                    4 Dom@WelchLawCA.com

                                    5 Attorney for Plaintiff,
                                      TIO DINERO SESSOMS
                                    6

                                    7

                                    8                                UNITED STATES DISTRICT COURT

                                    9                               EASTERN DISTRICT OF CALIFORNIA

                                   10 TIO DINERO SESSOMS,                                 Case No.: 2:17-cv-00304-WBS-EFB

                                   11                  Plaintiff,                         (Related to Case No. 2:16-cv-01943-WBS-EFB)
300 Harding Boulevard, Suite 109




                                   12 v.                                                  CONSENT ORDER GRANTING
                                                                                          SUBSTITUTION OF ATTORNEY
     WELCH LAW FIRM

     Roseville, CA 95678




                                   13 JOHN PATRICK KELLER,                   RICHARD
                                      WOODS, TONI WINFIELD,
                                   14
                                                Defendants.
                                   15

                                   16          NOTICE IS HEREBY GIVEN THAT, subject to approval of the court, Plaintiff TIO

                                   17 DINERO SESSOMS substitutes Dominick R. Welch, State Bar No. 311096, as counsel of record

                                   18 in place of in Pro Per Plaintiff.

                                   19          Contact information for new counsel is as follows:

                                   20                                             WELCH LAW FIRM
                                                                             300 Harding Boulevard, Suite 109
                                   21                                           Roseville, California 95678
                                                                                Telephone: (916) 865-4149
                                   22                                           Facsimile: (916) 865-4267
                                                                                Dom@WelchLawCA.com
                                   23

                                   24 I consent to the above substitution.

                                   25                                                     IN PRO PER PLAINTIFF
                                   26
                                        Dated: January 25, 2019                           /s/ Tio Dinero Sessoms
                                   27                                                     Tio Dinero Sessoms
                                   28 ///
                                                                                    1
                                                          CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY
                                                                    (CASE NO. 2:17-CV-00304-WBS-EFB)
                                    1 I consent to the above substitution.

                                    2                                                WELCH LAW FIRM

                                    3
                                        Dated: January 25, 2019                      /s/ Dominick R. Welch
                                    4                                                Dominick R. Welch
                                                                                     Attorney for Plaintiff,
                                    5                                                TIO DINERO SESSOMS
                                    6 The substitution of attorney is hereby approved and so ORDERED.

                                    7

                                    8 Dated: January 30, 2019.
                                                                                     Judge of the Eastern District of California
                                    9

                                   10

                                   11
300 Harding Boulevard, Suite 109




                                   12
     WELCH LAW FIRM

     Roseville, CA 95678




                                   13

                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                                   2
                                                         CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY
                                                                   (CASE NO. 2:17-CV-00304-WBS-EFB)
